                   IN THE UNITED STATES DISTRICT COURT                                FILED
                      FOR THE DISTRICT OF NEW MEXICO


MARATHON OIL PERMIAN, LLC,                                                       1:53 pm, 11/6/19
                                                                            U.S. Magistrate Judge
              Plaintiff,
       vs.                                               Case No. 18-CV-548-F-R

OZARK ROYALTY COMPANY, LLC,


              Defendant.


       ORDER DENYING DEFENDANT’S MOTION TO QUASH [DOC. 99].

       This matter is before the Court on Defendant’s Motion to Quash Subpoena of

American Association of Professional Landmen, Inc. (AALP), a nonparty, alleging that the

subpoena seeks irrelevant and protected subject matter which warrants the Court’s protection

[Doc. 99]. Having considered the Motion, and Plaintiff’s Response, the Court finds as

follows:

                                       BACKGROUND

       This action concerns an oil and gas lease governing approximately forty acres in Lea

County, New Mexico (the “Lease”). According to Plaintiff, Defendant became the lessee of

the property in question in November 2016. Shortly thereafter, Defendant transferred its

interest in the Lease to Black Mountain Oil and Gas, LLC (Black Mountain), through an

Assignment, which was authorized by Defendant’s Senior Vice President and General

Counsel, Mr. Brian Coker. However, the Assignment was never properly executed because

of a notary error. In July 2017, Black Mountain allegedly assigned its interest in the lease to

Plaintiff, including the rights to claims against Defendant under the Ozark-Black Mountain
Assignment. Unbeknownst to Plaintiff and Black Mountain, Plaintiff contends that

Defendant assigned its purported interest in the Lease to Tap Rock, LLC, in November 2017.

Plaintiff now seeks to recover for slander of title, breach of contract of the covenant of good

faith and fair dealing, breach of warranty, and, in the alternative, breach of contract as

successor-in-interest.

        Recently, Plaintiff informed Defendant of its intention to serve a subpoena on the

AAPL, a non-party to this action. It is undisputed that Plaintiff’s motive for the subpoena is

to seek all documents and communication related to Mr. Coker’s employment with and

subsequent expulsion from AAPL, alleging that his expulsion was for behavior similar to the

actions alleged in this suit. (See ECF No. 99). Plaintiff’s subpoena was issued accordingly in

the United States District Court of New Mexico on September 30, 2019.

        Defendant now seeks to quash the subpoena in its entirety, asserting it requires AALP

to disclose documents and other information that is irrelevant, inadmissible, and confidential

[Doc. 99].1 Defendant also asserts it possesses the required standing to object to the subpoena

on the grounds that it has a personal right or privilege in the subject matter sought by the

subpoena because of its potential to reveal information of both Defendant’s financial affairs

and employment records.

        In Response, Plaintiff objects to Defendant’s Motion and requests it be denied in full

[Doc. 105]. Plaintiff states the subpoena seeks evidence relevant to its claim for punitive

damages, and argues the federal rules governing discovery do not require evidence sought to

be admissible. Plaintiff also argues that Defendant’s vague statements regarding protected or


         1
           AALP did not object to the subpoena. Instead, it provided Plaintiff with responsive documents but
instructed Plaintiff not to review the contents unless and until the Motion to Quash was resolved by the Court.

                                                      2
confidential subject matter fails to meet its burden of proof in this regard. Finally, Plaintiff

contends this Court lacks jurisdiction to quash or modify the subpoena because it is not the

court where compliance is required.


                                       RELEVANT LAW

       It is well recognized that “[a] rule 45 subpoena is the proper and only method to

conduct discovery of a nonparty.” Landry v. Swire Oilfield Servs., LLC, 323 F.R.D. 360,

397–98 (D. N.M. 2018). Generally, when a subpoena is served on a non-party, a party to the

suit lacks standing to object. In re Capuccio, 558 B.R. 930, 933 (W.D. Okla. 2016).

However, “[a]n exception to the general rule occurs where the challenging party asserts that

a personal right or privilege with respect to the material subpoenaed exists.” Id.

       As a preliminary matter, however, the Court requested to quash a subpoena must have

jurisdiction to do so. See FED. R. CIV. P. 45. The Federal Rules of Civil Procedure state that

“[o]n timely motion, the court for the district where compliance is required” may quash or

modify a subpoena. FED. R. CIV. P. 45(d)(3) (emphasis added). Required compliance is

considered under the provisions of Rule 45(c)(2), which provide that “[a] subpoena may

command the production of documents, electronically stored information, or tangible things

at a place within 100 miles of where the person resides, is employed, or regularly transacts

business in person[.]” FED. R. CIV. P. 45(c)(2); Id. (advisory committee notes to the 2013

Amendment) (stating that “subpoena-related motions and applications are to be made to the

court where compliance is required under Rule 45(c)”). These limitations serve to protect

nonparties from potential abuses. See FED. R. CIV. P. 45 (advisory committee notes to the

2013 Amendment). Therefore, Rule 45 requires subpoenas “be issued from the court where

                                               3
the action is pending,” while “the authority to quash or modify the subpoena remains with

the court for the district where compliance is required.” Cargill Meat Solutions Corp. v.

Premium Beef Feeders, LLC, No. 13-CV-1168-EFM-TJJ, 2015 WL 3935726, at *1 (D. Kan.

June, 26 2015) (internal quotations omitted).

       However, “Rule 45(f) provides authority for [the] court [of compliance] to transfer

the motion to the court where the action is pending.” Id. This rule applies to all motions

made under Rule 45. See id. Only “[a]fter transfer, [can] the court where the action is

pending [] decide the motion.” Id. But, “[a]ny such transfer [is] not initiated by the issuing

court.” Cargill, 2015 WL 3935726, at *1. Therefore, where a subpoena-related matter is filed

with the issuing court and not the court where compliance is required, the issuing court lacks

jurisdiction to decide the matter. See, e.g., id. (finding that the court where compliance was

required was the District Court in Denver, Colorado, and no transfer had occurred, and

holding the District Court of Kansas lacked authority to rule on the defendant’s motion to

quash).

                                  RULING OF THE COURT

       Based on the preceding, this Court does not have jurisdiction to decide the subpoena-

related matter at issue in Defendant’s Motion to Quash [Doc. 99]. The place of compliance

for the subpoena in question is within 100 miles of where the AALP regularly conducts

business in person. See FED. R. CIV. P. 45(c)(2). According to Plaintiff’s subpoena, the

AALP regularly conducts business in Dallas, Texas. Because Dallas, Texas, is well-over 100

miles from this Court, it is without jurisdiction to make substantive determinations regarding

the Motion. See FED. R. CIV. P. 45(c)(2). The proper court to decide such issues is the court

of compliance.
                                                4
      NOW, THEREFORE, IT IS ORDERED Defendant Ozark Royalty Company, LLC’s

Motion to Quash Subpoena of American Association of Professional Landmen, Inc. is

DENIED for lack of jurisdiction.

      DATED this 6th day of November, 2019.




                                   Kelly H. Rankin
                                   United States Magistrate Judge




                                            5
